t c memo united_states tax_court j clark and mary r bundren petitioners v commissioner of internal revenue respondent docket no filed date james clinton garland for petitioners brian a smith for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalties with respect to petitioners’ joint federal income taxes penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number - - after concessions the primary issues for decision are the adjusted_basis of a rental property located pincite south 116th kast avenue in tulsa oklahoma the 116th east ave property immediately after petitioners acquired it in a sec_1031 like-kind_exchange in determination of this issue is dispositive of the depreciation deduction allowable with respect to the property for taxable_year and of the amount of loss petitioners realized on their sale of the property in taxable_year and whether for taxable years and petitioners are liable for accuracy-related_penalties pursuant to sec_6662 a section references are to the internal_revenue_code in effect for the relevant tax years rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which are so found the parties’ stipulation of facts and the associated exhibits are incorporated herein by this reference petitioners at all times relevant to this proceeding petitioners were married j clark bundren is a medical doctor practicing in the fields of obstetrics gynecology and infertility when petitioners filed their petition they resided in tulsa oklahoma petitioners’ purchase of the 84th street property on date petitioners purchased a house pincite east 84th street in tulsa oklahoma the 84th street property for approximately dollar_figure petitioners used the 84th street property as their primary residence until they converted it to rental property in the spring of altogether petitioners spent approximately dollar_figure on improvements to the 84th street property thereby increasing their total investment in the property to approximately dollar_figure all these improvements were made while petitioners used the 84th street property as their primary residence in date the green country appraisal service appraised the 84th street property as having a fair_market_value of dollar_figure conversion of the 84th street property to rental property in petitioners moved to a house located pincite east 87th street in tulsa oklahoma the 87th street property although petitioners preferred to sell the 84th street property a rise in conventional mortgage rates during the summer of coupled with the large number of houses on the market made the sale of residential property in tulsa difficult the tulsa real_estate market had been in decline since in the multiple listing service in tulsa a service which listed real_estate for sale had essentially stopped taking q4e- residential listings because the real_estate market was very slow as a result in the spring of after conferring with their accountant mr patrick walters walters petitioners decided to convert the 84th street property to rental property from september to date petitioners rented the 84th street property for a few hundred dollars a month exchange of the 84th street property because of liability concerns associated with renting the 84th street property petitioners decided to dispose_of it petitioners listed the 84th street property for sale at dollar_figure petitioners’ goal however was to find a person willing to exchange rental properties so that petitioners could obtain property in a part of town they believed more suitable for rental purposes petitioners informed their real_estate agent of their desire to exchange rental properties through the efforts of their real_estate agent petitioners were introduced to ms delores henson youngblood youngblood who owned the 116th east ave property in date youngblood had listed the 116th east ave property for sale for dollar_figure with the realtor petitioners were using youngblood was interested in moving out of the part of town where the 116th east ave property was located and into the part of town where the - - 84th street property was located youngblood is unrelated to petitioners on date petitioners and youngblood agreed to exchange the 84th street property for the 116th east ave property the exchange the exchange was finalized on date the exchange was treated as essentially one transaction but the terms were recorded as if the agreement constituted a sale by petitioners of the 84th street property for dollar_figure and a sale by youngblood of the 116th east ave property for dollar_figure as part of the exchange youngblood paid the dollar_figure sale price for the 84th street property plus settlement charges taxes and repair costs totaling dollar_figure for a total of dollar_figure these funds were used in large part to retire a dollar_figure mortgage held by the bank of oklahoma with respect to the 84th street property with respect to their acquisition of the 116th east ave property in the exchange petitioners paid dollar_figure plus settlement charges and taxes of dollar_figure for a total of dollar_figure financed in part by a dollar_figure mortgage loan from the bank of oklahoma on the 116th east ave property ' youngblood paid dollar_figure in cash at closing and financed most of the balance with funds borrowed from first mortgage corp petitioners’ sale of the 116th east ave property on date petitioners sold the 116th east ave property for dollar_figure petitioners incurred closing costs of dollar_figure on this sale petitioners’ federal_income_tax returns with respect to the exchange petitioners reported neither gain nor loss nor did they mention the exchange on either their or federal_income_tax return on their federal_income_tax return petitioners claimed depreciation of dollar_figure on the 116th east ave property on their federal_income_tax return petitioners claimed a dollar_figure loss on the sale of the 116th east ave property opinion a petitioners’ basis in the 116th fast ave property respondent determined that petitioners’ adjusted_basis in the 116th east ave property immediately_after_the_exchange was dollar_figure rather than dollar_figure as asserted by petitioners using this redetermined basis respondent determined that petitioners are entitled to depreciation_deductions with respect to the 116th bast ave property of dollar_figure rather than the dollar_figure that they apparently on their federal_income_tax return petitioners claimed a dollar_figure depreciation deduction with regard to the 116th hast ave property this deduction is not in dispute here - claimed on their federal_income_tax return and that their deductible loss on the sale of the 116th east ave property was dollar_figure rather than the dollar_figure that petitioners claimed on their federal_income_tax return determination of the correct adjusted_basis of the 116th hast ave property immediately_after_the_exchange will be dispositive of these issues as the parties have raised no other dispute about the computation of petitioners’ depreciation deduction or the amount of petitioners’ loss on the sale of the 116th east ave property the parties have stipulated that the exchange qualified for treatment as a like-kind_exchange under sec_1031 consequently petitioners’ adjusted_basis in the 116th east ave property immediately_after_the_exchange was petitioners’ carryover_basis in the 84th street property immediately before the exchange decreased by any money boot they received in the exchange and adjusted for any gain_or_loss that was recognized on the exchange see sec_1031 the parties agree that petitioners recognized no gain_or_loss on the like-kind_exchange accordingly the relevant on brief respondent concedes that because of a computational error in the statutory notice the proper depreciation deduction allowable to petitioners is dollar_figure respondent concedes however that petitioners’ adjusted_basis in the 116th east ave property immediately after the continued --- - issues are those described in and above we address each of these issues in turn petitioners’ carryover_basis in the 84th street property the parties appear to agree that petitioners’ basis in the 84th street property immediately before the exchange in date was unchanged from the time the property was converted from personal to business use in the spring of at the time of the conversion petitioners’ basis in the 84th street property was the lesser_of the then fair_market_value or the adjusted cost_basis see 276_us_582 higgins v commissioner tcmemo_1995_139 frahm v commissioner tcmemo_1974_138 sec_1_165-9 income_tax regs respondent contends and petitioners do not dispute that the fair_market_value of the 84th street property at the time of conversion was less than cost which was at least dollar_figure the question then is what the fair_market_value of the 84th street property was when petitioners converted it from personal to business use fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and continued exchange includes dollar_figure in closing costs this amount represents petitioners’ total investment in the 84th street property ie the dollar_figure paid_by petitioners to purchase the property plus the approximately dollar_figure they spent to improve the property - both having reasonable knowledge of relevant facts 79_tc_322 affd 752_f2d_518 10th cir the burden is on petitioners to prove that respondent’s determination of fair_market_value is incorrect see rule a respondent contends that the fair_market_value of the 84th street property at the time of the conversion and also on the date of the exchange was dollar_figure as support for this position respondent notes that this was the contract_price for the 84th street property as specified in the date like-kind_exchange with youngblood only a few months after the conversion respondent also notes that the dollar_figure figure is consistent with the gradual downturn in the tulsa real_estate market from the time petitioners purchased the property in for dollar_figure until it was appraised for dollar_figure in date until it was converted to rental property in petitioners contend that the fair_market_value of the 84th street property was either dollar_figure--as reflected in their federal_income_tax return--or alternatively dollar_figure petitioners have offered no credible admissible evidence however to support either of their alternative positions at trial petitioners’ tax_return_preparer mr patrick walters walters testified that in preparing petitioners’ tax returns he had relied on information from an appraiser regarding the value of the 84th street property at trial walters’ continued -- - accordingly we sustain respondent’s determination that petitioners’ carryover_basis in the 84th street property was dollar_figure boot received by petitioners in the exchange respondent asserts that petitioners received dollar_figure boot in the exchange representing the difference between the dollar_figure sales_price paid_by youngblood for the 84th street property and the dollar_figure sales_price paid_by petitioners for the 116th east avenue property on their and federal_income_tax returns petitioners’ tax treatment of the 116th east avenue property was predicated on the assumption that they received no boot on the exchange on brief without explanation petitioners compute the basis of the 116th east ave property by treating as boot dollar_figure representing the difference in petitioners’ dollar_figure mortgage on the 84th street property and the dollar_figure cash payment that youngblood made at the closing of the exchange continued testimony regarding the appraisal value was admitted over respondent’s timely hearsay objection because petitioners stated that they were offering the testimony not to prove the truth of the matter contained in the statement ie the fair_market_value of the 84th street property at the time of the conversion but merely to establish the manner in which walters determined the tax treatment of the 116th east ave property for this limited purpose the testimony is not hearsay within the definition of rule c of the federal rules of evidence on brief however petitioners attempt to use walters’ testimony to evidence the fair_market_value of the 84th street property for this purpose the testimony is inadmissible hearsay see fed r evid c without addressing the merits of either party’s position we deem petitioners to have conceded that they received as boot the smaller amount of dollar_figure as determined by respondent cf 74_tc_555 conclusion petitioners’ adjusted_basis in the 116th east ave property immediately_after_the_exchange was dollar_figure dollar_figure carryover_basis in the 84th street property less dollar_figure boot received in the exchange plus the dollar_figure in closing costs that respondent concedes should be added to the basis the parties having raised no other dispute regarding petitioners’ allowable depreciation_deductions with respect to this property or regarding the amount of petitioners’ loss on the sale of this property respondent’s determinations as to these issues are sustained b accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 a imposes a 20-percent penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of the rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see 85_tc_934 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser constitutes reasonable_cause and is in good_faith if under all the circumstances the reliance was reasonable and the taxpayer acted in good_faith see id reliance on a tax adviser or return preparer may be reasonable and in good_faith if the taxpayer establishes the adviser or return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s or return preparer’s judgment see eg sather v commissioner tcmemo_1999_309 ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 and cases cited therein from through the years in issue petitioners relied on the accounting services of walters who has been a certified_public_accountant since petitioners retained walters to prepare both their individual tax returns and tax returns for their several business entities walters’ experience and qualifications were sufficient to warrant reliance upon his judgment walters was intimately involved with petitioners’ financial dealings including the exchange he attended the closing of the exchange and reviewed the documents accordingly he was in possession of necessary and relevant information regarding the exchange clearly petitioners relied on walters’ judgment with regard to these matters on the basis of all the evidence in the record taking into account the relative complexity of the tax issues involved and petitioners’ lack of experience or training in such matters we find that petitioners’ reliance was reasonable and in good_faith we conclude that the accuracy-related_penalty should not be imposed see coblenz v commissioner tcmemo_2000_131 sather v commissioner supra to reflect the foregoing decision will be entered under rule
